Exhibit 10.4

REGISTRATION RIGHTS AGREEMENT

THIS REGISTRATION RIGHTS AGREEMENT (the “Agreement”) is made and entered into as
of 21st day of July, 2006 by and among InterSearch Group, Inc., a corporation
organized and existing under the laws of the State of Florida (“InterSearch” or
the “Company”), and CapitalSouth Partners Fund I Limited Partnership, a North
Carolina limited partnership (“CapitalSouth I”), CapitalSouth Partners Fund II,
L.P., a North Carolina limited partnership (“CapitalSouth II”) and Harbert
Mezzanine Partners II SBIC, L.P. , a Delaware limited partnership (“Harbert,”
and collectively with CapitalSouth I and CapitalSouth II hereinafter referred to
as the “Investors”). Unless defined otherwise, capitalized terms herein shall
have the identical meaning as in the Investment Agreement between the Company
and Investors dated as of the date of this Agreement (the “Investment
Agreement”).

PRELIMINARY STATEMENT

WHEREAS, pursuant to the Investment Agreement, as part of the consideration,
Investors shall receive Shares (as defined below); and

WHEREAS, the ability of the Investors to sell the Shares is subject to certain
restrictions under the Securities Act; and

WHEREAS, as a condition to the Investment Agreement, the Company has agreed to
provide the Investors with a mechanism that will permit such Investors and any
Holders (as defined below) successor thereto, subject to any applicable market
stand-off agreement, to sell the Shares in the future.

NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements, and subject to the terms and conditions herein contained, the
parties hereto hereby agree as follows:

ARTICLE I

INCORPORATION BY REFERENCE, SUPERSEDER

1.1 Incorporation by Reference. The foregoing recitals and any Exhibits attached
hereto and referred to herein, are hereby acknowledged to be true and accurate,
and are incorporated herein by this reference.

1.2 Superseder. This Agreement, to the extent that it is inconsistent with any
other instrument or understanding among the parties governing the affairs of the
Company, shall supersede such instrument or understanding to the fullest extent
permitted by law. A copy of this Agreement shall be filed at the Company’s
principal office.

1.3 Definitions. As used herein, the following terms shall have the following
meanings:

 

  (a)

“Black-Out Period” means a period of not more than 15 consecutive Trading Days
or an aggregate 45 Trading Days during each year when the Company may elect,
following a determination in good faith and notification to all Holders in



--------------------------------------------------------------------------------

 

writing that the registration and distribution of Registrable Securities (or
offers and sales under any applicable registration statement or related
prospectus) would materially and adversely interfere with any planned or
proposed material business combination or transaction involving the Company, or
any material pending financing, acquisition, corporate reorganization or any
other material corporate development involving the Company.

 

  (b) “Holder or “Holders” means the holder or holders, as the case may be, from
time to time of Registrable Securities.

 

  (c) “Holders’ Representative” means CapitalSouth Partners Fund I Limited
Partnership, or any successor in interest hereunder to CapitalSouth I and
CapitalSouth II.

 

  (d) “Other Eligible Securities” mean securities of the same class as
Registrable Securities held by holders who have “piggy-back” rights similar to
those provided the Holders in Article III to include their securities on an
equal or greater priority basis to the Holders in a registration of securities
proposed by the Company.

 

  (e) “Shares” shall mean, collectively, the shares of the Company’s common
stock, $0.001 par value, initially issued to the Investors pursuant to the
Investment Agreement and those shares of such common stock initially issuable to
any Investor or its permitted assignee upon exercise of the Warrants.

 

  (f) “Trading Days” mean and include any day on which any of the following is
open for business: any securities market, exchange or quotation system
(including, without limitation, any securities exchange, NASDAQ, the
over-the-counter market, the “Pink Sheets” or any similar or successor trading
venue) on or through which the Company’s securities of the same class as the
Registrable Securities is then listed, traded or quoted.

1.4 Other Registration Rights. The Company represents and warrants to each
Investor that Schedule 1.4 hereto completely and accurately describes any and
all existing agreements or arrangements pursuant to which registration rights
have been granted to any other holders of the Company’s securities, and that,
except as described in Schedule 1.4, no such other rights have been granted or
exist.

ARTICLE II

DEMAND REGISTRATION RIGHTS

2.1 “Registrable Securities” means and includes the Shares. As to any particular
Registrable Securities, such securities will cease to be Registrable Securities
when (a) they have been effectively registered under the Securities Act and
disposed of in accordance with the registration statement covering them, (b) all
Shares that have not otherwise ceased to be Registrable Securities through the
application of subsections (a) or (c) of this Section 2.1 are or may be freely
traded without registration during any ninety (90) day period pursuant to Rule
144 under the Securities Act (or any similar provisions that are then in
effect), or (c) they have been otherwise transferred and new certificates for
them not bearing a restrictive legend have been

 

2



--------------------------------------------------------------------------------

issued by the Company, the Company shall not have “stop transfer” instructions
against them, and such securities are freely saleable by the holders thereof
without registration or any restriction under applicable securities laws

2.2 Registration of Registrable Securities. The Company shall prepare and file
within thirty (30) days following the timely filing of the Company’s next Form
10-Q (the “Filing Date”) a registration statement covering the resale of such
number of Registrable Securities as each Holder shall elect by written notice to
the Company, and absent such election, covering the resale of all of the Shares
of the Registrable Securities. The Company shall use its reasonable best efforts
to cause the registration statement to be declared effective by the SEC by 90
days following the timely filing of the Company’s next Form 10-Q as may be
extended only (i) for such time as is necessary for the Company to respond to
one or more sets of comments by the SEC, and (ii) so long as the Company takes
all action within its control with the cooperation of its legal counsel to
respond to the SEC within 10 days of receipt of any such comments (as so
extended, the “Required Effectiveness Date”). Nothing contained herein shall be
deemed to limit the number of Registrable Securities to be registered by the
Company hereunder. As a result, should the registration statement not relate to
the maximum number of Registrable Securities acquired by (or potentially
acquirable by) any Holder, the Company shall be required to promptly file a
separate registration statement (utilizing Rule 462 promulgated under the
Securities Act, where applicable) relating to such Registrable Securities which
then remain unregistered. The provisions of this Agreement shall relate to any
such separate registration statement as if it were an amendment to the
registration statement.

2.3 Demand Registration. Subject to the limitations of Section 2.2, at any time
and from time to time, a Holder or Holders holding at least 1,000,000 shares of
Registrable Securities may request the registration under the Securities Act of
all or part of the Registrable Shares then outstanding (provided that all
Holders may exercise this right collectively no more than two times in the
aggregate). Subject to the conditions of Section 3, the Company shall use its
best efforts to file such registration statement under the Securities Act as
promptly as practicable after the date any such request is received by the
Company and to cause such registration statement to be declared effective. The
Company shall notify all Holders requesting such registration promptly when any
such registration statement has been declared effective.

2.4 Registration Statement Form. Registrations under Section 2.2 and 2.3 shall
be on the appropriate registration form of the SEC as shall permit the
disposition of such Registrable Securities in accordance with the intended
method or methods of disposition specified in the registration statement;
provided, however, such intended method of disposition shall not include an
underwritten offering of the Registrable Securities.

2.5 Expenses. The Company will pay all registration expenses (“Registration
Expenses”) in connection with any registration required by under Sections 2.2,
2.3 and 3.1 regardless of whether such registration is consummated (except as
provided in Section 2.6). Registration Expenses shall include, without
limitation, (i) all registration and filing fees (including, without limitation,
fees and expenses (A) with respect to filings required to be made with any
trading market on which application is made to list the Registrable Securities
for trading, and (B) in compliance with applicable state securities or Blue Sky
laws), (ii) printing expenses (including, without limitation, expenses of
printing certificates for Registrable

 

3



--------------------------------------------------------------------------------

Securities and of printing prospectuses), (iii) messenger, telephone and
delivery expenses, (iv) fees and disbursements of counsel for the Company,
(v) Securities Act liability insurance, if the Company so desires such
insurance, (vi) up to $10,000 of fees and expenses of all other Persons retained
by the Company in connection with the consummation of the transactions
contemplated by this Agreement and (vii) the fees and expenses of up to one
counsel for the Holders selected by a majority in interest of the Registrable
Securities to be included in such offering, but excluding any underwriting
discounts and commissions relating to the Registrable Securities included in
such offering. In addition, the Company shall be responsible for all of its
internal expenses incurred in connection with the consummation of the
transactions contemplated by this Agreement (including, without limitation, all
salaries and expenses of its officers and employees performing legal or
accounting duties), the expense of any annual audit and the fees and expenses
incurred in connection with the listing of the Registrable Securities on any
securities exchange.

2.6 Effective Registration Statement. A registration requested pursuant to
Section 2.2 shall not be deemed to have been effected (i) unless a registration
statement with respect thereto has become effective, provided that a
registration which does not become effective after the Company filed a
registration statement with respect thereto solely by reason of the refusal to
proceed of any Holder (other than a refusal to proceed based upon the advice of
counsel in the form of a letter signed by such counsel and provided to the
Company relating to a disclosure matter unrelated to such Holder) shall be
deemed to have been effected by the Company unless the Holders of the
Registrable Securities shall have elected to pay all registration expenses in
connection with such registration, (ii) if, after it has become effective, such
registration becomes subject to any stop order, injunction or other order or
extraordinary requirement of the SEC or other governmental agency or court for
any reason or (iii) if, after it has become effective, such registration ceases
to be effective or the Company exercises its right to suspend sales thereunder
for more than the allowable Black-Out Periods.

2.7 Plan Of Distribution. The Company hereby agrees that the registration
statement shall include a plan of distribution section reasonably acceptable to
the Holders.

ARTICLE III

INCIDENTAL REGISTRATION RIGHTS

3.1 Right To Include (“Piggy-Back”) Registrable Securities. Provided that the
Registrable Securities have not been registered, if at any time after the date
hereof, the Company proposes to register any of its securities under the
Securities Act (other than by a registration in connection with an acquisition
in a manner which would not permit registration of Registrable Securities for
sale to the public, on Form S-8, or any successor form thereto, on Form S-4, or
any successor form thereto and other than pursuant to Section 2), whether or not
on an underwritten basis (either best-efforts or firm-commitment), then, the
Company will each such time give prompt written notice to all Holders of its
intention to do so and of such Holders’ rights under this Section 3.1. Upon the
written request of any such Holders made within ten (10) days after the receipt
of any such notice (which request shall specify the Registrable Securities
intended to be disposed of by such Holders and the intended method of
disposition thereof), the Company will, subject to the terms of this Agreement,
use its commercially reasonable best efforts to effect the registration under
the Securities Act of the Registrable Securities, to the extent requisite to

 

4



--------------------------------------------------------------------------------

permit the disposition (in accordance with the intended methods thereof as
aforesaid) of such Registrable Securities so to be registered, by inclusion of
such Registrable Securities in the registration statement which covers the
securities which the Company proposes to register; provided that if, at any time
after written notice of its intention to register any securities and prior to
the effective date of the registration statement filed in connection with such
registration, the Company shall determine for any reason either not to register
or to delay registration of such securities, the Company may, at its election,
give written notice of such determination to each Holder and, thereupon, (i) in
the case of a determination not to register, shall be relieved of this
obligation to register any Registrable Securities in connection with such
registration (but not from its obligation to pay the Registration Expenses in
connection therewith), without prejudice, however, to the rights of any Holder
or Holders entitled to do so to request that such registration be effected as a
registration under Section 2, and (ii) in the case of a determination to delay
registering, shall be permitted to delay registering any Registrable Securities,
for the same period as the delay in registering such other securities. No
registration effected under this Section 3.1 shall relieve the Company of its
obligation to effect any registration upon request under Section 2. The Company
will pay all Registration Expenses in connection with each registration of
Registrable Securities requested pursuant to this Section 3.1. The right
provided the Holders pursuant to this Section shall be exercisable at their sole
discretion and will in no way limit any of the Company’s obligations to pay any
Registration Expenses associated with any such proposed or effected registration
under this Section 3.1 according to their terms.

3.2 Priority In Incidental Registrations. If the managing underwriter of any
underwritten offering contemplated by this Section 3 shall inform the Company
and Holders of the Registrable Securities requesting such registration by letter
of its belief that the number of securities requested to be included in such
registration exceeds the number which can be sold in such offering, then the
Company will include in such registration, to the extent of the number which the
Company is so advised can be sold in such offering, (i) first securities
proposed by the Company to be sold for its own account, and (ii) second
Registrable Securities and Other Eligible Securities, apportioned pro rata among
the selling Holders and holders requesting inclusion of Other Eligible
Securities based on the number of Registrable Securities held by all selling
Holders and such other participating holders of Other Eligible Securities or in
such other proportions as shall mutually be agreed to by all such selling
Holders and such other participating holders of Other Eligible Securities
(iii) securities of any such other selling security holders requested to be
included in such registration.

ARTICLE IV

REGISTRATION PROCEDURES

4.1 Registration Procedures. If and whenever the Company is required to effect
the registration of any Registrable Securities under the Securities Act as
provided in Section 2.2 and, as applicable, 2.3, the Company shall, as
expeditiously as possible:

(i) prepare and file with the SEC the registration statement, or amendments
thereto, to effect such registration (including such audited financial
statements as may be required by the Securities Act or the rules and regulations
promulgated thereunder) and thereafter use its commercially reasonable best
efforts to cause such registration statement to be declared effective by the
SEC, as soon as practicable, but in any event no

 

5



--------------------------------------------------------------------------------

later than the Required Effectiveness Date (with respect to a registration
pursuant to Section 2.2); provided, however, that before filing such
registration statement or any amendments thereto, the Company will furnish to
the counsel selected by the Holders of Registrable Securities which are to be
included in such registration, copies of all such documents proposed to be
filed;

(ii) with respect to any registration statement pursuant to Section 2.2 or
Section 2.3, prepare and file with the SEC such amendments and supplements to
such registration statement and the prospectus used in connection therewith as
may be necessary to keep such registration statement effective and to comply
with the provisions of the Securities Act with respect to the disposition of all
Registrable Securities covered by such registration statement until such time as
all of the securities which are the subject of such registration statement cease
to be Registrable Securities (such period, in each case, the “Registration
Maintenance Period”);

(iii) furnish to each Holder of Registrable Securities covered by such
registration statement such number of conformed copies of such registration
statement and of each such amendment and supplement thereto (in each case
including all exhibits), such number of copies of the prospectus contained in
such registration statement (including each preliminary prospectus and any
summary prospectus) and any other prospectus filed under Rule 424 under the
Securities Act, in conformity with the requirements of the Securities Act, and
such other documents, as such Holder and underwriter, if any, may reasonably
request in order to facilitate the public sale or other disposition of the
Registrable Securities owned by such Holder;

(iv) use its commercially reasonable best efforts to register or qualify all
Registrable Securities and other securities covered by such registration
statement under such other U.S. federal or state securities laws or U.S. state
blue sky laws as any U.S. Holder shall reasonably request, to keep such
registrations or qualifications in effect for so long as such registration
statement remains in effect, and take any other action which may be reasonably
necessary to enable such Holder to consummate the disposition in such
jurisdictions of the securities owned by such Holder, except that the Company
shall not for any such purpose be required to qualify generally to do business
as a foreign corporation in any jurisdiction wherein it would not but for the
requirements of this subdivision (iv) be obligated to be so qualified or to
consent to general service of process in any such jurisdiction;

(v) use its commercially reasonable best efforts to cause all Registrable
Securities covered by such registration statement to be registered with or
approved by such other governmental agencies or authorities as may be necessary
to enable the U.S. Holder thereof to consummate the disposition of such
Registrable Securities;

(vi) furnish to each Holder a signed counterpart, addressed to such Holder, and
the underwriters, if any, of an opinion of counsel for the Company, dated the
effective date of such registration statement (or, if such registration includes
an underwritten public offering, an opinion dated the date of the closing under
the underwriting agreement), reasonably satisfactory in form and substance to
such Holder) including that

 

6



--------------------------------------------------------------------------------

the prospectus and any prospectus supplement forming a part of the registration
statement does not contain an untrue statement of a material fact or omit a
material fact required to be stated therein or necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading, and

(vii) notify the Holder and its counsel promptly and confirm such advice in
writing promptly after the Company has knowledge thereof:

(A) when the registration statement, the prospectus or any prospectus supplement
related thereto or post-effective amendment to the registration statement has
been filed, and, with respect to the registration statement or any
post-effective amendment thereto, when the same has become effective;

(B) of any request by the SEC for amendments or supplements to the registration
statement or the prospectus or for additional information;

(C) of the issuance by the SEC of any stop order suspending the effectiveness of
the registration statement or the initiation of any proceedings by any Person
for that purpose; and

(D) of the receipt by the Company of any notification with respect to the
suspension of the qualification of any Registrable Securities for sale under the
securities or blue sky laws of any jurisdiction or the initiation or threat of
any proceeding for such purpose;

(viii) notify each Holder of Registrable Securities covered by such registration
statement, at any time when a prospectus relating thereto is required to be
delivered under the Securities Act, upon discovery that, or upon the happening
of any event as a result of which, the prospectus included in such registration
statement, as then in effect, includes an untrue statement of a material fact or
omits to state any material facts required to be stated therein or necessary to
make the statements therein not misleading in the light of the circumstances
then existing, and at the request of any such Holder promptly prepare and
furnish to such Holder a reasonable number of copies of a supplement to or an
amendment of such prospectus as may be necessary so that, as thereafter
delivered to the purchasers of such securities, such prospectus shall not
include an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading in the light of the circumstances then existing;

(ix) use its best efforts to obtain the withdrawal of any order suspending the
effectiveness of the registration statement at the earliest possible moment;

(x) otherwise use its commercially reasonable best efforts to comply with all
applicable rules and regulations of the SEC, and make available to its security
holders, as soon as reasonably practicable, an earnings statement covering the
period of at least twelve months, but not more than eighteen months, beginning
with the first full calendar month after the effective date of such registration
statement, which earnings statement shall satisfy the provisions of
Section 11(a) of the Securities Act and Rule 158 thereunder;

 

7



--------------------------------------------------------------------------------

(xi) enter into such agreements and take such other actions as the Holders shall
reasonably request in writing (at the expense of the requesting or benefiting
Investors) in order to expedite or facilitate the disposition of such
Registrable Securities; and

(xii) use its commercially reasonable best efforts to list or otherwise qualify
for trading all Registrable Securities covered by such registration statement on
any securities exchange, trading market, quotation system and any other trading
venue on which any of the Company’s securities of the same class as the
Registrable Securities are then listed or qualified for trading or quotation.

The Company may require each Holder of Registrable Securities as to which any
registration is being effected to furnish the Company such information regarding
such Holder and the distribution of such securities as the Company may from time
to time reasonably request in writing.

4.2 The Company represents and warrants to each Investor that it has obtained
all necessary waivers, consents and authorizations necessary to execute this
Agreement and consummate the transactions contemplated hereby other than such
waivers, consents and/or authorizations specifically contemplated by the
Investment Agreement.

4.3 Each Holder agrees that, upon receipt of any notice from the Company of the
occurrence of any event of the kind described in subdivision (viii) of
Section 4.1, such Holder will forthwith discontinue such Holder’s disposition of
Registrable Securities pursuant to the registration statement relating to such
Registrable Securities until such Holder’s receipt of the copies of the
supplemented or amended prospectus contemplated by subdivision (viii) of
Section 4.1 and, if so directed by the Company, will deliver to the Company (at
the Company’s expense) all copies, other than permanent file copies, then in
such Holder’s possession of the prospectus relating to such Registrable
Securities current at the time of receipt of such notice.

ARTICLE V

UNDERWRITTEN OFFERINGS

5.1 Incidental Underwritten Offerings. If the Company at any time proposes to
register any of its securities under the Securities Act as contemplated by
Section 3.1 and such securities are to be distributed by or through one or more
underwriters, the Company will, if requested by any Holder of Registrable
Securities as provided in Section 3.1 and subject to the provisions of
Section 3.2, use its commercially reasonable best efforts to arrange for such
underwriters to include all the Registrable Securities to be offered and sold by
such Holder among the securities to be distributed by such underwriters. In no
event shall any Holder be deemed an underwriter for purposes of this Agreement.

5.2 Participation In Underwritten Offerings. No Holder may participate in any
underwritten offering under Section 3.1 unless such Holder (i) agrees to sell
such Holder’s securities on the basis provided in any underwriting arrangements
approved, subject to the terms and conditions hereof, by the Holders of a
majority of Registrable Securities to be included in

 

8



--------------------------------------------------------------------------------

such underwritten offering and (ii) completes and executes all questionnaires,
indemnities, underwriting agreements and other documents (other than powers of
attorney) required under the terms of such underwriting arrangements.
Notwithstanding the foregoing, no underwriting agreement (or other agreement in
connection with such offering) shall require any Holder to make a representation
or warranty to or agreements with the Company or the underwriters other than
representations and warranties contained in a writing furnished by such Holder
expressly for use in the related registration statement or customary
representations, warranties or agreements regarding such Holder of Registrable
Securities, such Holder’s Registrable Securities and such Holder’s intended
method of distribution and any other representation required by law.

5.3 Preparation; Reasonable Investigation. In connection with the preparation
and filing of each registration statement under the Securities Act pursuant to
this Agreement, the Company will give the Holders of Registrable Securities
registered under such registration statement, and their respective counsel and
accountants, the opportunity to review and/or participate in the preparation of
such registration statement, each prospectus included therein or filed with the
SEC, and each amendment thereof or supplement thereto, and will give each of
them such access to its books and records and such opportunities to discuss the
business of the Company with its officers and the independent public accountants
who have certified its financial statements as shall be necessary, in the
reasonable opinion of such Holders’ and such underwriters’ respective counsel,
to conduct a reasonable investigation within the meaning of the Securities Act.

ARTICLE VI

INDEMNIFICATION

6.1 Indemnification by the Company. In the event of any registration of any
securities of the Company under the Securities Act, the Company will, and hereby
does agree to indemnify and hold harmless the Holder of any Registrable
Securities covered by such registration statement, its directors and officers,
each other Person who participates as an underwriter in the offering or sale of
such securities and each other Person, if any, who controls such holder or any
such underwriter within the meaning of the Securities Act against any losses,
claims, damages or liabilities, joint or several, to which such holder or any
such director or officer or underwriter or controlling person may become subject
under the Securities Act or otherwise, insofar as such losses, claims, damages
or liabilities (or actions or proceedings, whether commenced or threatened, in
respect thereof) arise out of or are based upon any untrue statement or alleged
untrue statement of any material fact contained in any registration statement
under which such securities were registered under the Securities Act, any
preliminary prospectus, final prospectus or summary prospectus contained
therein, or any amendment or supplement thereto, or any omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading, and the Company will
reimburse such Holder and each such director, officer, underwriter and
controlling person for any legal or any other expenses reasonably incurred by
them in connection with investigating or defending any such loss, claim,
liability, action or proceeding, provided that the Company shall not be liable
in any such case to the extent that any such loss, claim, damage, liability, (or
action or proceeding in respect thereof) or expense arises out of or is based
upon an untrue statement or alleged untrue statement or omission or alleged
omission made in such registration statement, any such preliminary prospectus,
final prospectus, summary prospectus, amendment or

 

9



--------------------------------------------------------------------------------

supplement in reliance upon and in conformity with written information furnished
to the Company by such Holder stating that it is for use in the preparation
thereof and, provided further that the Company shall not be liable to any Person
who participates as an underwriter in the offering or sale of Registrable
Securities or to any other Person, if any, who controls such underwriter within
the meaning of the Securities Act, in any such case to the extent that any such
loss, claim, damage, liability (or action or proceeding in respect thereof) or
expense arises out of such Person’s failure to send or give a copy of the final
prospectus, as the same may be then supplemented or amended, within the time
required by the Securities Act to the Person asserting the existence of an
untrue statement or alleged untrue statement or omission or alleged omission at
or prior to the written confirmation of the sale of Registrable Securities to
such Person if such statement or omission was corrected in such final prospectus
or an amendment or supplement thereto. Such indemnity shall remain in full force
and effect regardless of any investigation made by or on behalf of such Holder
or any such director, officer, underwriter or controlling person and shall
survive the transfer of such securities by such Holder.

6.2 Indemnification by the Investor. The Company may require, as a condition to
including any Registrable Securities in any registration statement filed
pursuant to this Agreement, that the Company shall have received an undertaking
satisfactory to it from the Holder of such Registrable Securities, to indemnify
and hold harmless (in the same manner and to the same extent as set forth in
Section 6.1) the Company, each director of the Company, each officer of the
Company and each other Person, if any, who controls the Company within the
meaning of the Securities Act, with respect to any statement or alleged
statement in or omission or alleged omission from such registration statement,
any preliminary prospectus, final prospectus or summary prospectus contained
therein, or any amendment or supplement thereto, but only if such statement or
alleged statement or omission or alleged omission was made in reliance upon and
in conformity with written information furnished to the Company through an
instrument duly executed by such Holder of Registrable Securities specifically
stating that it is for use in the preparation of such registration statement,
preliminary prospectus, final prospectus, summary prospectus, amendment or
supplement. Any such indemnity shall remain in full force and effect, regardless
of any investigation made by or on behalf of the Company or any such director,
officer or controlling person and shall survive the transfer of such securities
by such Holder.

6.3 Notices Of Claims, Etc. Promptly after receipt by an indemnified party of
notice of the commencement of any action or proceeding involving a claim
referred to in Sections 6.1 and Section 6.2, such indemnified party will, if
claim in respect thereof is to be made against an indemnifying party, give
written notice to the latter of the commencement of such action, provided that
the failure of any indemnified party to give notice as provided herein shall not
relieve the indemnifying party of its obligations under Sections 6.1 and
Section 6.2, except to the extent that the indemnifying party is actually
prejudiced by such failure to give notice. In case any such action is brought
against an indemnified party, unless in such indemnified party’s reasonable
judgment a conflict of interest between such indemnified and indemnifying
parties may exist in respect of such claim, the indemnifying party shall be
entitled to participate in and to assume the defense thereof, jointly with any
other indemnifying party similarly notified, to the extent that the indemnifying
party may wish, with counsel reasonably satisfactory to such indemnified party,
and after notice from the indemnifying party to such indemnified party of its
election so to assume the defense thereof, the indemnifying party shall not be
liable to such

 

10



--------------------------------------------------------------------------------

indemnified party for any legal or other expenses subsequently incurred by the
latter in connection with the defense thereof other than reasonable costs of
investigation. No indemnifying party shall, without the consent of the
indemnified party, consent to entry of any judgment or enter into any settlement
of any such action which does not include as an unconditional term thereof the
giving by the claimant or plaintiff to such indemnified party of a release from
all liability, or a covenant not to sue, in respect to such claim or litigation.
No indemnified party shall consent to entry of any judgment or enter into any
settlement of any such action the defense of which has been assumed by an
indemnifying party without the consent of such indemnifying party.

6.4 Other Indemnification. Indemnification similar to that specified in Sections
6.1 and Section 6.2 (with appropriate modifications) shall be given by the
Company and each Holder of Registrable Securities (but only if and to the extent
required pursuant to the terms herein) with respect to any required registration
or other qualification of securities under any federal or state law or
regulation of any governmental authority, other than the Securities Act.

6.5 Indemnification Payments. The indemnification required by Sections 6.1 and
Section 6.2 shall be made by periodic payments of the amount thereof during the
course of the investigation or defense, as and when bills are received or
expense, loss, damage or liability is incurred.

6.6 Contribution. If the indemnification provided for in Sections 6.1 and
Section 6.2 is unavailable to an indemnified party in respect of any expense,
loss, claim, damage or liability referred to therein, then each indemnifying
party, in lieu of indemnifying such indemnified party, shall contribute to the
amount paid or payable by such indemnified party as a result of such expense,
loss, claim, damage or liability in such proportion as is appropriate to reflect
the relative fault of the Company on the one hand and of the Holder of
Registrable Securities or underwriter, as the case may be, on the other in
connection with the statements or omissions which resulted in such expense,
loss, damage or liability, as well as any other relevant equitable
considerations. The relative fault of the Company on the one hand and of the
Holder or underwriter, as the case may be, on the other shall be determined by
reference to, among other things, whether the untrue or alleged untrue statement
of a material fact or omission to state a material fact relates to information
supplied by the Company, by the Holder or by the underwriter and the parties’
relative intent, knowledge, access to information supplied by the Company, by
the Holder or by the underwriter and the parties’ relative intent, knowledge,
access to information and opportunity to correct or prevent such statement or
omission, provided that the foregoing contribution agreement shall not inure to
the benefit of any indemnified party if indemnification would be unavailable to
such indemnified party by reason of the provisions of this Article VI, and in no
event shall the obligation of any indemnifying party to contribute under this
Section 6.6 exceed the amount that such indemnifying party would have been
obligated to pay by way of indemnification if the indemnification provided for
hereunder had been available under the circumstances.

The Company and the Holders agree that it would not be just and equitable if
contribution pursuant to this Section 6.6 were determined by pro rata allocation
(even if the Holders and any underwriters were treated as one entity for such
purpose) or by any other method of allocation that does not take account of the
equitable considerations referred to in the

 

11



--------------------------------------------------------------------------------

immediately preceding paragraph. The amount paid or payable by an indemnified
party as a result of the losses, claims, damages and liabilities referred to in
the immediately preceding paragraph shall be deemed to include, subject to the
limitations set forth herein, any legal or other expenses reasonably incurred by
such indemnified party in connection with investigating or defending any such
action or claim.

Notwithstanding the provisions of this Section 6.6, no Holder or underwriter
shall be required to contribute any amount in excess of the amount by which
(i) in the case of any such Holder, the net proceeds received by such holder
from the sale of Registrable Securities in the applicable registration statement
or (ii) in the case of an underwriter, the total price at which the Registrable
Securities purchased by it and distributed to the public were offered to the
public exceeds, in any such case, the amount of any damages that such Holder or
underwriter has otherwise been required to pay by reason of such untrue or
alleged untrue statement or omission. No Person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation.

ARTICLE VII

RULE 144

7.1 Rule 144. The Company shall timely file the reports required to be filed by
it under the Securities Act and the Exchange Act (including but not limited to
the reports under Sections 13 and 15(d) of the Exchange Act referred to in
subparagraph (c) of Rule 144 adopted by the SEC under the Securities Act) and
the rules and regulations adopted by the SEC thereunder (or, if the Company is
not required to file such reports, will, upon the request of any Holder, make
publicly available other information) and will take such further action as any
Holder may reasonably request, all to the extent required from time to time to
enable such Holder to sell Registrable Securities without registration under the
Securities Act within the limitation of the exemptions provided by (a) Rule 144
under the Securities Act, as such Rule may be amended from time to time, or
(b) any similar rule or regulation hereafter adopted by the SEC. Upon the
request of any Holder, the Company will deliver to such Holder a written
statement as to whether it has complied with the requirements of this
Section 7.1.

ARTICLE VIII

MISCELLANEOUS

8.1 Amendments And Waivers. This Agreement may be amended and the Company may
take any action herein prohibited, or omit to perform any act herein required to
be performed by it, only if the Company shall have obtained the written consent
to such amendment, action or omission to act, of the Holder or Holders of the
sum of the fifty-one percent (51%) or more of the shares of (i) Registrable
Securities issued at such time, plus (ii) Registrable Securities issuable upon
exercise or conversion of the Securities then constituting derivative securities
(if such Securities were not fully exchanged or converted in full as of the date
such consent if sought). Each Holder of any Registrable Securities at the time
or thereafter outstanding shall be bound by any consent authorized by this
Section 8.1, whether or not such Registrable Securities shall have been marked
to indicate such consent.

 

12



--------------------------------------------------------------------------------

8.2 Nominees For Beneficial Owners. In the event that any Registrable Securities
are held by a nominee for the beneficial owner thereof, the beneficial owner
thereof may, at its election, be treated as the Holder of such Registrable
Securities for purposes of any request or other action by any Holder or Holders
of Registrable Securities pursuant to this Agreement or any determination of any
number of percentage of shares of Registrable Securities held by a Holder or
Holders of Registrable Securities contemplated by this Agreement. If the
beneficial owner of any Registrable Securities so elects, the Company may
require assurances reasonably satisfactory to it of such owner’s beneficial
ownership or such Registrable Securities.

8.3 Notices. Except as otherwise provided in this Agreement, all notices,
requests and other communications to any Person provided for hereunder shall be
in writing and shall be given to such Person (a) in the case of a party hereto
other than the Company, addressed to such party in the manner set forth in the
Investment Agreement or at such other address as such party shall have furnished
to the Company in writing, or (b) in the case of any other Holder of Registrable
Securities, at the address that such Holder shall have furnished to the Company
in writing, or, until any such other Holder so furnishes to the Company an
address, then to and at the address of the last Holder of such Registrable
Securities who has furnished an address to the Company, or (c) in the case of
the Company, at the address set forth on the signature page hereto, to the
attention of its President, or at such other address, or to the attention of
such other officer, as the Company shall have furnished to each holder of
Registrable Securities at the time outstanding. Each such notice, request or
other communication shall be effective (i) if given by mail, 72 hours after such
communication is deposited in the mail with first class postage prepaid,
addressed as aforesaid or (ii) if given by any other means (including, without
limitation, by fax or air courier), when delivered at the address specified
above, provided that any such notice, request or communication shall not be
effective until received.

8.4 Assignment. This Agreement shall be binding upon and inure to the benefit of
and be enforceable by the parties hereto. In addition, and whether or not any
express assignment shall have been made, the provisions of this Agreement which
are for the benefit of the parties hereto other than the Company shall also be
for the benefit of and enforceable by any subsequent Holder of any Registrable
Securities. Each of the Holders of the Registrable Securities agrees, by
accepting any portion of the Registrable Securities after the date hereof, to
the provisions of this Agreement including, without limitation, appointment of
the Holders’ Representative to act on behalf of such Holder pursuant to the
terms hereof which such actions shall be made in the good faith discretion of
the Holders’ Representative and be binding on all persons for all purposes.

8.5 Descriptive Headings. The descriptive headings of the several sections and
paragraphs of this Agreement are inserted for reference only and shall not limit
or otherwise affect the meaning hereof.

8.6 Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Florida, without giving effect to
applicable principles of conflicts of law.

8.7 Jurisdiction. If any action is brought among the parties with respect to
this Agreement or otherwise, by way of a claim or counterclaim, the parties
agree that in any such

 

13



--------------------------------------------------------------------------------

action, and on all issues, the parties irrevocably waive their right to a trial
by jury. Exclusive jurisdiction and venue for any such action shall be the State
or Federal Courts serving the State of Florida. In the event suit or action is
brought by any party under this Agreement to enforce any of its terms, or in any
appeal therefrom, it is agreed that the prevailing party shall be entitled to
reasonable attorneys fees to be fixed by the arbitrator, trial court, and/or
appellate court.

8.8 Entire Agreement. This Agreement embodies the entire agreement and
understanding between the Company and each other party hereto relating to the
subject matter hereof and supercedes all prior agreements and understandings
relating to such subject matter.

8.9 Severability. If any provision of this Agreement, or the application of such
provisions to any Person or circumstance, shall be held invalid, the remainder
of this Agreement, or the application of such provision to Persons or
circumstances other than those to which it is held invalid, shall not be
affected thereby.

8.10 Binding Effect. All the terms and provisions of this Agreement whether so
expressed or not, shall be binding upon, inure to the benefit of, and be
enforceable by the parties and their respective administrators, executors, legal
representatives, heirs, successors and assignees.

8.11 Preparation of Agreement. This Agreement shall not be construed more
strongly against any party regardless of who is responsible for its preparation.
The parties acknowledge each contributed and is equally responsible for its
preparation.

8.12 Failure or Indulgence Not Waiver; Remedies Cumulative. No failure or delay
on the part of any party hereto in the exercise of any right hereunder shall
impair such right or be construed to be a waiver of, or acquiescence in, any
breach of any representation, warranty, covenant or agreement herein, nor shall
nay single or partial exercise of any such right preclude other or further
exercise thereof or of any other right. All rights and remedies existing under
this Agreement are cumulative to, and not exclusive of, any rights or remedies
otherwise available.

8.13 Counterparts. This Agreement may be executed in one or more counterparts,
and by the different parties hereto in separate counterparts, each of which when
executed shall be deemed to be an original, but all of which taken together
shall constitute one and the same agreement. A facsimile transmission of this
signed Agreement shall be legal and binding on all parties hereto.

[SIGNATURES ON FOLLOWING PAGE]

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Investor and the Company have as of the date first
written above executed this Agreement.

 

INTERSEARCH GROUP, INC. 222 Kearny Street Suite 550 San Francisco, California
94108

 

By:   Daniel O’Donnell Title:   CEO INVESTOR CAPITALSOUTH PARTNERS FUND I
LIMITED PARTNERSHIP By:   CapitalSouth Partners, LLC, General Partner By:  

 

  Joseph B. Alala, President and Manager CAPITALSOUTH PARTNERS FUND II LIMITED
PARTNERSHIP By:   CapitalSouth Partners F-II, LLC, General Partner By:  

 

  Joseph B. Alala, President and Manager

[Signature Page to Registration Rights Agreement]

 

15



--------------------------------------------------------------------------------

HARBERT MEZZANINE PAERNERS II SBIC, L.P. By:   HMP II SBIC GP, LLC Its:  
General Partner

 

  By:   Harbert Mezzanine Partners II GP, LLC   Its:   Manager

 

    By:   Harbert Mezzanine Manager II, Inc.     Its:   Sole Manager

 

    By:  

 

    Name:  

 

    Title:  

 

[Signature Page to Registration Rights Agreement]

 

16